THOMAS, Justice.
ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS, ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL AND ORDER DENYING PETITION FOR WRIT OF CERTIO-RARI, AND/OR PETITION FOR WRIT OF HABEAS CORPUS
The above captioned matter coming before the court upon the Motion for Leave to Proceed in Forma Pauperis, Motion for Appointment of Counsel and Petition for Writ of Certiorari, and/or Petition for Writ of Habeas Corpus filed by the Petitioner, Donald G. Sword, and the court having examined the file, having reviewed the matter and being fully advised in the premises finds that Petitioner, Donald G. Sword, qualifies as an indigent person and is entitled to proceed in this case in forma pau-peris; and that the court having found insufficient grounds to grant relief, it is therefore
ORDERED that the Petitioner, Donald G. Sword, be, and he is hereby, granted leave to proceed in forma pauperis without being required to pay filing fees or costs; and, it is further
ORDERED that the Motion for Appointment of Counsel and the Petition for Writ of Certiorari, and/or Petition for Writ of Habeas Corpus be, and they are hereby, denied.
URBIGKIT, J., dissents and files an opinion.